LAW BOOKS CANNOT BE PURCHASED FROM COURT FUND The court fund provided by 20 Ohio St. 1304 [20-1304] (1969), may not be used to purchase law books.  The Attorney General has considered your request for an opinion wherein you, in effect, ask: May the court fund provided by 20 Ohio St. 1304 [20-1304] (1969), be used to purchase law books? Title 20 Ohio St. 1304 [20-1304] (1969), provides in relevant part: "Claims against the court fund shall include only such expenses as may be likely incurred instant to the operation of the court of said county, and are approved by the governing board of the court fund or a majority thereof. The term "expenses" shall include . . . office supplies, furniture, fixtures and equipment and the maintenance thereof, for the judge's chambers, the court room . . . and the law library only . . . ." We find no authority in the above statute for the payment of law books from the court fund. The authority to purchase law books for a law library is found at 20 Ohio St. 1201 [20-1201] (1969), et seq.  It is therefore the opinion of the Attorney General that your question should be answered in the negative. The court fund provided by 20 Ohio St. 1304 [20-1304] (1969), may not be used to purchase law books.  (W. Howard O'Bryan Jr.)